Citation Nr: 1737344	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  10-46 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ankle disability.  

2.  Entitlement to service connection for left ankle disability.  


ORDER

Service connection for a right and left ankle disability is denied


FINDINGS OF FACT

1.  A right ankle disability, first manifested many years after service, did not have its clinical onset during or as a result of service. 

2.  A left ankle disability, first manifested many years after service, did not have its clinical onset during or as a result of service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for service connection for a left ankle disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from June 1976 to June 1979.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran provided testimony before a Veterans Law Judge in March 2014.  He was informed that that judge was no longer employed by the Board and was offered a new Board hearing.  However, in May 2016, he responded that he did not want a new hearing.  

The claim was remanded by the Board in June 2014 and September 2016.  

Right and Left Knee Disabilities

The Veteran contends that he incurred a right and left ankle disability due to an injury sustained in a motor vehicle accident, cold weather exposure, and jumping off of a tracked vehicle during service.  See Board Hearing Transcript (Tr.) at 15.  

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).

Service treatment records document that the Veteran was involved in a motor vehicle accident in May 1977, where he sustained injuries to his head.  However, there is no contemporaneous evidence that the Veteran sustained an injury to either ankle.  In December 1978, the Veteran dropped a track radio on his left foot, after which X-rays of the left foot revealed no fracture or other significant abnormalities.  Finally, in February 1979 he was treated for cold weather injuries specifically on the toes of each foot.  

During the Board hearing, he reported that during service he was placed on light duty, was prescribed specific shoes, and that he was transferred from a medic unit to driving for the surgeon because of his ankle disabilities.  See Board Hearing Tr. at 15.  However, the record demonstrates that he received light duty and specific shoes only in connection with the injuries to his feet, never for his ankles.  The remainder of the Veteran's service treatment records do not demonstrate any complaints, treatment, or diagnosis of a right or left ankle disability, either from cold weather exposure, a motor vehicle accident, or otherwise.  

Upon separation examination in March 1979, the Veteran's lower extremities and feet were found to be normal.  Moreover, he did not complain of any ankle symptoms, injuries, or disabilities in the report of medical history completed at that time, despite the fact that the Veteran reported the motor vehicle accident and resulting head injury.  

The first evidence of a bilateral ankle disability or symptoms is the Veteran's April 2009 claim for service connection.  Shortly thereafter, he submitted a private treatment record from Dr. D.W. dated that same month.  Dr. D.W.'s treatment record documents that the Veteran reported 20 years of bilateral ankle pain resulting from a "road traffic accident" 25 years prior.  The accident or resulting injury was not described as being service-related.  Indeed, an accident 25 years prior to that treatment record would have occurred in 1984, about five years post-discharge.  

The Board notes that there is some question as to the proper diagnosis related to the Veteran's right and left ankles.  Dr. D.W. stated that an X-ray that day revealed an old avulsion fracture of the right lateral malleolus and mild degenerative changes of the bilateral tibiotal.  The impression given was of right and left ankle mild degenerative changes, tibialis tendinitis, and mild right foot extensor hallucis longis tendon weakness.  An October 2009 VA examination revealed no evidence of a cold weather injury to the ankles and no objective left ankle condition.  An X-ray at that time did not reveal any fractures or other findings in the left foot.  

An August 2014 X-ray found a small ossific fragment inferior to the lateral malleolus of the right ankle, which the physician noted was "likely related to remote trauma."  There was no other right ankle disability and no left ankle disability found at that time.  

A September 2014 VA examiner found no evidence of a right or left ankle disability, including following X-rays.  As such, an etiology opinion regarding whether an ankle disability is related to service was not provided.  

A January 2015 VA examiner stated that there are no identifiable right or left ankle disabilities as the physical examination and X-rays were both within normal limits with no identifiable disability.  As such, an etiology opinion was not provided.  Similarly, a May 2015 cold weather VA examination did not find any evidence of a cold weather injury of the ankles, but rather found such injuries only in the feet and toes.  

Finally, upon VA examination in January 2017, bilateral ankle strain involving the lateral collateral ligament was diagnosed.  The examiner found decreased range of motion bilaterally with pain.  The examiner concluded, after reviewing the claims file, including the Veteran's reports, that the right and left ankle disabilities are less likely than not incurred or caused by the claimed in-service injuries and events.  The examiner found particularly important the fact that there is no documentation of treatment for any ankle disability during active duty and the exit examination revealed a normal examination of the lower extremities.  

In an April 2017 addendum, the examiner further explained that the negative etiology opinion is supported by the fact that X-rays during service and in 2009 failed to demonstrate an ankle disability and that the Veteran began receiving treatment for the ankles in 2009 and not before.  The examiner stated that his diagnosis in the 2017 examination was based on the long history of pain going back to 2009 and the minimal reduction of range of motion of both ankles.  Regarding the previous findings of an old right avulsion fracture of the lateral malleolus, the examiner noted that since Dr. D.W.'s X-rays are not of record, 2009 X-rays do not show an avulsion fracture, and 2014 X-rays do show it, an opinion as to the etiology of a right avulsion fracture cannot be provided without resort to speculation.  

Despite the various diagnoses and the discrepancies regarding whether an old right avulsion fracture is shown upon X-ray, the Board finds that the exact diagnosis does not impact the outcome in this case.  No matter the diagnosis, the evidence does not support the finding that any right or left ankle disability is etiologically related to service.  

At the outset, the Board notes that arthritis of either ankle was not demonstrated within the first year following discharge from military service.  Therefore, presumptive service connection is not warranted under 38 C.F.R. §§ 3.307(a) and 3.309(a) (2016). 

Service treatment records are negative for any complaints, treatment, or diagnosis of an ankle disability.  Although the Veteran reported various treatments and changes to his service to accommodate his ankles, the record demonstrates that these actions were actually taken to accommodate his bilateral foot injuries.  While he reported injuring his ankles in the 1977 motor vehicle accident, the contemporaneous records document that he was only treated for head injuries.  The Veteran was given the opportunity to report injuries to his ankles several times during service, but did not.  X-rays after the accident did not reveal an ankle disability.  While the Veteran did sustain cold weather injuries to his feet and toes, there is no evidence that such an injury also involved his ankles.  His separation examination and report of medical history were negative for any complaints or reports regarding ankle disabilities and his lower extremities and feet were found to be normal.  

The first evidence of an ankle disability came with the Veteran's claim for VA benefits.  When he first reported the ankle symptoms in 2009 to his private physician, he reported that the symptoms began following an accident that took place about five years post-discharge.  

While the Board acknowledges the Veteran's contention that his current ankle disabilities began during service or that there may be a connection between the events or injuries during service and the incurrence of a right or left ankle disability, he is not competent to render such opinions.  To diagnose a specific disability and opine as to the etiology of such symptoms requires medical expertise, which he has not been shown to possess. See Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Although he is competent to report when lay-observable symptoms such as pain began, the fact that his ankles were found to be within normal limits all throughout service, that his reported injuries were not documented at the time of the reported accidents or for three decades thereafter, and the fact that he reported the onset of such symptoms to have been post-discharge to his private physician weighs significantly against his claim. 

The Veteran has not submitted competent medical evidence that his current ankle disabilities, whether they include old fractures, ligament strains, or arthritis, were incurred during or due to service.  In fact, the only competent medical evidence of record is the opinion of the VA examiner, which is against the claim. 

Based on the foregoing, the Board finds that the evidence of record does not support a finding of service connection for right and left ankle disabilities.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).
VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Here, neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Indeed, the Veteran received VCAA notice in May 2009, prior to the initial adjudication of the issue on appeal.  Therefore, additional notice is not required, and any defect in notice is not prejudicial.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The RO has obtained the Veteran's service treatment records and VA and private outpatient treatment records.  The Veteran has not identified any outstanding medical treatment records.  

In addition, the Board finds that the VA examination and medical opinion evidence as it pertains to service connection for bilateral ankle disabilities is adequate as it is predicated on a full reading of the service treatment records as well as the medical records contained in the Veteran's claims file.  The examiner considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the bilateral ankle issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Therefore, VA has also fulfilled its duty to assist a veteran in the development of the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

The issues on appeal were previously before the Board in June 2014 and September 2016, when they were remanded for additional development.  In accordance with the remand instructions, a VA examination and opinion was obtained, VA treatment records were obtained, and a supplemental statement of the case was issued.  Since the record reflects substantial compliance with the prior remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	A.B., Counsel

Copy mailed to:  The American Legion


Department of Veterans Affairs


